DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematical concepts and mental processes without significantly more. The claim(s) recite(s) a system and a method which is one of the four statutory categories defined in 35 USC 101, however additional limitations in the independent claims are included directed towards accumulating data, determining distances and/or elevations, and calculation of a parameter such as an adjusted distance (this distance being unique to the golfer). These concepts can be performed in the human mind and/or with the aid of pencil and paper which are then mental processes such as evaluation or observation and are considered abstract ideas.
This judicial exception is not integrated into a practical application because the utilization of equipment commonly available in the art such as mobile phones, sensors and range finders with sensors are not seen to apply the abstract idea to a specific or particular machine. The abstract ideas are not implemented on the range finder wherein the rangefinder is utilized to obtain data used in the abstract idea. A mobile phone is considered to be similar to a generic computer and does not constitute a particular machine. As such, having an abstract idea such as those identified above on a mobile phone is not seen to constitute the abstract idea being implemented into a practical application to overcome a rejection under 35 USC 101. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the utilization of sensors and range finders to gather data are conventional in the art and not seen to provide an inventive concept over the prior art. The limitations of claims 16 and 22 are not seen to provide improvements to the range finder or mobile phone itself, apply the abstract idea to a particular machine which is not well known, transforming the article into a different state or thing. The additional specifics as to how the data is gathered, transferred and presented are seen as extra solution activity which do not render the mental process and/or mathematical concepts not abstract. The use of specifics which are well known in the art such as communications protocol, specific sensors, specific mathematical approximations, the utilization of a display to display data are extra solution activity which do not transform the abstract idea into a significantly more arrangement to overcome the rejections under 35 USC 101.

Response to Arguments
The examiner has withdrawn the rejections under 35 USC 102 and/or 103.

The examiner still finds the rejections under 35 USC 101 proper.  The applicant argues that the claims must be analyzed as a whole under a proper 35 USC 101 rejection.  The applicant uses claim 16 as an example as a system which comprises a laser rangefinder, a launch monitor, and a mobile phone to a golfer with an adjusted distance for a golf shot to a target on a golf course.  The applicant argues that the components of these devices, as claimed, comprise elements that the human mind is not equipped to perform, including determining a line-of-sight distance from a location using a laser, measure any of the recited golf ball launch data, or retrieve and execute computer-readable instructions from a memory.  However, the use of sensors to obtain data is well-known in the art, the judicial exemption lies in the accumulating data, determining distances and/or elevations, and calculation of a parameter such as an adjusted distance (this distance being unique to the golfer). These concepts can be performed in the human mind and/or with the aid of pencil and paper which are then mental processes such as evaluation or observation and are considered abstract ideas.  Although the claimed embodiments utilize sensors and other hardware to obtain and analyze the data, the judicial exemption is directed towards the evaluation or observation steps.  Utilizing hardware such as generic sensors, a processor etc… to obtain the data and analyze the data does not render the judicial exemption into a practical application or significantly more than the judicial exemption.  The steps of analyzing the data such as evaluation or observation can be performed in the human mind or with the aid of pencil and paper.  The use of sensors to obtain the data does not mean that the judicial exemption cannot be performed in the human mind and/or with pencil and paper as argued by the applicant.  Although the claims as a whole do include specific hardware components, such generic components are not considered enough to place the judicial exemption into a practical application or provide significantly more than the judicial exemption.  One can reference MPEP 2106.05(b) I which gives an example through Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). 
In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203.

As shown in the Mackay Radio case, the particular machine was a specific antenna that included details as to the shape of the antenna and the conductors and a particular length and angle at which they were arranged.  In comparison to the claims of the instant invention, the machine is a system which includes a generic rangefinder, sensors, external device, display, processor, launch monitor, mobile phone, memory etc…  There is no specific sensor utilized which the judicial exemption(s) require for the invention to function properly.  All these components are generic and well known in the art.
	The applicant argues that Example 37 Claim 2 of the October 2019 Update provides guidance as to actions by processors that cannot be practically applied in the mind.  However, Example 37 is directed to specific steps of optimizing a computer system that requires action by a processor such as the determining of the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time because it requires a processor accessing computer memory indicative of application usage.  The facts of the case between example 37 which is based on optimizing a computer itself versus the instant invention which is directed towards a laser rangefinder for a golfer with an adjusted distance for a golf shot to a target on a golf course are not the same.  The instant invention is not based on the computer/processor itself, but utilizes the processor to carry out the evaluation/observation.  The evaluation/observation is not directed towards the computer itself but towards physical attributes such as line-of-sight distance and inclination angles.  The sensors can easily obtain this data and output such into a form which can be evaluated in the human mind or with the aid of pencil and paper.  The examiner does not find the use of the judicial exemption on the rangefinder to provide an improvement to the functioning of a computer.  The use of a rangefinder with sensors, external device, display, processor, launch monitor, mobile phone, memory etc…  is well known in the art and does not improve a computer or any other technology or technical field as such is well known and understood in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711